NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-2557
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                     MICHAEL COLE,
                                              Appellant
                                     _______________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. No. 2-15-cr-0307-001)
                     District Judge: Honorable Michael M. Baylson
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 20, 2021

              Before: JORDAN, PORTER, and RENDELL, Circuit Judges

                                (Filed: September 23, 2021)
                                     _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Michael Cole appeals the District Court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We will affirm.


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
I.     BACKGROUND

       In 2016, Cole pled guilty to possession with intent to distribute a mixture and

substance containing a detectable amount of cocaine and cocaine base, in violation of 21

U.S.C. § 841(a)(1). Consistent with his plea agreement, the District Court sentenced him

to 120 months’ imprisonment, sixty-eight months less than the minimum-guideline

sentence suggested for a career offender like Cole.

       In June 2020, after exhausting his administrative remedies, Cole sought

compassionate release for “extraordinary and compelling reasons” under 18 U.S.C.

§ 3582(c)(1)(A). He stated that his family circumstances warranted a reduction of his

sentence because his wife could no longer care for their two daughters as a result of

having multiple sclerosis (“MS”). She was diagnosed with MS after Cole was sentenced

and has been the sole caregiver for their children, including a three-year-old daughter

who is chronically ill. Cole explained that he needs to be released so he can take care of

his family. The District Court denied the motion. Empathizing with Cole and his

family’s unfortunate situation, the Court nevertheless noted Cole’s “long criminal

history” and explained that it could not “ignore the reasonableness of the sentence that

was imposed” especially when Cole’s sentence was “much lower than the Guidelines

called for, as [he] would quali[f]y as a ‘career offender.’” (ECF No. 75.) The Court left

open the possibility that it might reconsider his motion for compassionate release if his

“health were to become in danger from covid-19, and the Bureau of Prisons was not




                                             2
managing [his] health concerns[.]” (ECF No. 75.) Cole appealed the District Court’s

denial of the motion.1

II.    DISCUSSION2

       On appeal, Cole reiterates the same concerns for his wife and children that he

raised below and asserts that the District Court “failed to consider relief even after itself

acknowledging that [he] had met the requirement of compassionate release due to the loss

of a caregiver for his children.” (Opening Br. at 5.) Even if we assume, however, that

Cole meets the “extraordinary and compelling reasons” prerequisite for receiving relief

under § 3582(c)(1)(A), we discern no abuse of discretion here. Consideration of the

sentencing factors set out in 18 U.S.C. § 3553(a) is part of the analysis in deciding a

motion under § 3582(c)(1)(A), and the District Court correctly undertook that analysis

when it considered Cole’s long criminal history and career offender status. The Court

also considered Cole’s below-guidelines sentence, which had already taken into account

his good behavior in the years between his crime and his indictment. It was certainly

within the Court’s discretion to consider whether a further four-plus-year reduction to

Cole’s sentence was warranted. See United States v. Ruffin, 978 F.3d 1000, 1008 (6th

Cir. 2020) (noting that sentence reduction was not warranted where, among other factors,



       1
        Cole later filed a second motion for compassionate release based on his wife’s
medical condition and the prison’s rising number of COVID-19 cases. The District Court
denied that second motion as well. That second motion is not before us on this appeal.
       2
          We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion
a district court’s denial of a motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

                                              3
“the court had already varied downward by five years from [the defendant’s] guidelines

range when imposing [a] lengthy sentence”).

III.   CONCLUSION

       The District Court did not abuse its discretion in assessing the § 3553(a) factors.

We will therefore affirm.




                                             4